 


109 HRES 768 IH: Congratulating Geno Auriemma, the University of Connecticut women’s basketball head coach, upon his selection to the Naismith Memorial Basketball Hall of Fame in Springfield, Massachusetts.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 768 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Simmons (for himself, Mrs. Johnson of Connecticut, Mr. Shays, Ms. DeLauro, and Mr. Larson of Connecticut) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating Geno Auriemma, the University of Connecticut women’s basketball head coach, upon his selection to the Naismith Memorial Basketball Hall of Fame in Springfield, Massachusetts. 
 
 
Whereas Geno Auriemma, the University of Connecticut women’s basketball head coach, was named to the 2006 Naismith Memorial Basketball Hall of Fame Enshrinement Class in his 21st season as head coach of the University of Connecticut women’s basketball program and in his first-year of Hall of Fame eligibility; 
Whereas Coach Auriemma is the seventh women’s basketball coach to be selected to the Naismith Memorial Basketball Hall of Fame; 
Whereas Coach Auriemma owns a 21-year collegiate coaching record of 589-116 (.835); 
Whereas Coach Auriemma has guided the Huskies to 5 National championships, 8 Final Four berths and 13 consecutive National College Athletic Association (NCAA) regional appearances; 
Whereas Coach Auriemma is the first women’s basketball coach in history to guide his team to five consecutive Final Four berths; 
Whereas Coach Auriemma and the Connecticut women’s program have compiled an overall record of 397-35 during the past 12 seasons, the best record nationally over that span; 
Whereas the Huskies have won a Big East Conference record 27 league titles under Coach Auriemma, including 14 regular season titles and 13 tournament titles; 
Whereas Coach Auriemma is a perfect 5-0 in NCAA National Championship Games; 
Whereas Coach Auriemma has been recognized 5 times as National Coach of the Year and 6 times as Big East Coach of the Year; 
Whereas Coach Auriemma has coached 6 NCAA National Players of the Year, 8 Olympians, and 10 First Team All-America selections; 
Whereas under Coach Auriemma the Connecticut women’s program is only the second program in NCAA history to win 3 consecutive national titles; 
Whereas Coach Auriemma has inspired his student-athletes to achieve both on and off the court, and has transformed the University of Connecticut women’s basketball program into the standard by which all other programs are measured; and 
Whereas the leadership, passion, and commitment to excellence that Coach Auriemma and others like him have cultivated in their student-athletes embodies the true spirit of Title IX and the importance of equality of opportunity and participation in sports: Now, therefore, be it 
 
That the House of Representatives recognizes and congratulates Geno Auriemma, the University of Connecticut women’s basketball head coach, for his success and contributions to one of the most beloved sports teams in the country upon his selection to the 2006 Naismith Memorial Basketball Hall of Fame Enshrinement Class. 
 
